Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the 
homogenizing apparatus (i.e. equalizing) required to perform the required steps of Claim 6 (Fig. 1 is the only structural claim shown, but it only shows two battery sets, 22 does not contain any features which would allow it to “homogenize” while 12 is only 1 cell [Claim 1 requires a plurality of cells], i.e. there is no structure shown to demonstrate the ability for one cell to stop charging before the other in 22 of 12, if the applicant is not meaning “homogenizing” [i.e. equalizing] is being performed, then this word should be removed) and
the applicant has not clearly demonstrated all three of the determining units (only a single 1 in element 51) must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery Control Device for Homogenizing Battery Cells
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claim 1 is objected to as it claims “homogenizing the power storage amounts” (i.e. equalizing) while Claims 2-6 appear to describe global charging/discharging of all of the power units, rather than only providing to or supplying power from a subset of them. Please clarify how global charging/discharging achieves the homogenizing required from Claim 1.
Claim 2 is objected to as it is unclear how the “at a point in time at which a predetermined period has elapsed” of line 6 corresponds to the rest of the claim language. When does this predetermined period begin, what does it mean when it has elapsed, etc. As this language appears to be unrelated to the rest of the claim, for purposes of examination, it will be assumed to be a typo. Please clarify the claim language.
Claims 5 and 6 are objected to as “and the open circuit voltages of all remaining ones of the battery cells are lower than the upper-limit voltage” of lines 6 & 7 of Claim 5 do not effectively distinguish from the “at least one of the battery cells of lines 5 & 6 of Claim 5. While .
Appropriate correction is required.
Claim Interpretation
The applicant’s battery control device which includes the first determining unit, second determining unit, controller, processor, and third determining unit are interpreted as being all capable of being a single controller, as the applicant has demonstrated in element 50 of Fig 1.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a/the first determining unit” and “a/the second determining unit” in claims 1-6, and “a/the third determining unit”. These units shown inside of a controller 50, and one having ordinary skill in the art understands that they would be functions of a controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue et al (USPGPN 20200153255).
Independent Claim 1, Inoue discloses a battery control device (21, 23, & 32 of Figs. 1, 2, 16, 20-22) that controls a battery assembly (40), the battery control device comprising: 
a first determining unit configured to determine whether a voltage difference between a minimum value and a maximum value of open circuit voltages of a plurality of battery cells connected to provide the battery assembly is equal to or larger than a predetermined voltage value, each of the battery cells having an SOC-OCV characteristic curve including a flat region in which a rate of change of an open circuit voltage with respect to a power storage amount is smaller than that in an adjacent region (21, 23, see ¶’s [70-74, 123, 147, 162, 165, esp. 74 & 123], where ¶’s [66, 67, 102] & Figs. 3 & 7 describes these voltage values as being defined as 
a second determining unit configured to determine whether the open circuit voltage of each of the battery cells is lower than a lower-limit voltage of the flat region, or is equal to or higher than the lower-limit voltage and lower than an upper-limit voltage of the flat region, or is higher than the upper-limit voltage (Fig. 3 is describes this correlation, where F is the flat region, S2 is the region lower than the lower limit voltage of the flat region, and s1 is the region higher than the upper limit voltage of the flat region [OCV values evident by comparing the regions with the voltage values], where this information is known by 21/23 in order to send commands to the converter with the SOC [state of charge], as described in ¶[58], see the claim interpretation above, as one having ordinary skill in the art would understand; thus the controller 21/23 performs the functions of both the determining units); 
a controller configured to execute one control selected from control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, and control for keeping the power storage amounts of the battery cells, based on results of determinations made by the first determining unit and the second determining unit (see ¶’s [147, 162, 163] which describes charging or discharging according to the differences); and a processor configured to perform a process of homogenizing the power storage amounts of the battery cells controlled by the controller (when all of the cells are charged, their voltages become closer together, same for when they all are discharged; ¶’s [88-90] describes an that when the highest one of the cells reaches a threshold, it is discharged while charging continues, which is a homogenizing operation; see claim interpretation, controller, processor, and determining units interpreted as the same controller; one having ordinary skill in the art understands that it would 
Dependent Claim 2, Inoue discloses the controller performs the control for raising the power storage amounts of the battery cells, when the first determining unit determines that the voltage difference is smaller than the predetermined value (¶[165]), and the second determining unit determines that the open circuit voltages of all of the battery cells are equal to or higher than the lower-limit voltage and lower than the upper-limit voltage (combining the ¶’s [123, 124, 165] with Fig. 4 & ¶[80-82], it can be seen that the charging will occur either inside and outside the range’s limits, so it will meet the claim requirements, as one having ordinary skill in the art understands), at a point in time at which a predetermined period has elapsed (see claim objection, predetermined time appears to be a typo).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (USPGPN 20200153255) in view of Landry et al (USPGPN 20120053870)
Dependent Claim 4, Inoue teaches the second determining unit determines that the open circuit voltages of all of the battery cells are lower than the lower-limit voltage or higher than the upper-limit voltage (this feature will happen at some point).
Inoue is silent to when the first determining unit determines that the voltage difference is equal to or larger than the predetermined value, the controller performs the control for keeping the power storage amounts of the battery cells.

It would have been obvious to a person having ordinary skill in the art to modify Inoue with Landry to provide improved safety and efficiency.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (USPGPN 20200153255) in view of Tien et al (USPGPN 20090066291).
Dependent Claim 3, Inoue teaches the controller performs the control for raising the power storage amounts of the battery cells, when the first determining unit determines that the voltage difference is equal to or larger than the predetermined value (¶’s [147, 162] describes charging the cells when the difference is larger than the predetermined value).
Inoue fails to explicitly teach the second determining unit determines that the open circuit voltage of at least one of the battery cells is equal to or higher than the upper-limit voltage, and the open circuit voltage of at least another one of the battery cells is lower than the upper-limit voltage (it implicitly teaches this occurrence, but to advance prosecution).

It would have been obvious to a person having ordinary skill in the art to modify Inoue with Tien to provide improved service life and safety.
Dependent Claim 5, Inoue teaches the controller performs the control for lowering the power storage amounts of the battery cells, when the first determining unit determines that the voltage difference is equal to or larger than the predetermined value (¶’s [161, 162])
Inoue fails to explicitly teach the second determining unit determines that the open circuit voltage of at least one of the battery cells is equal to or higher than the lower-limit voltage and lower than the upper-limit voltage, and the open circuit voltages of all remaining ones of the battery cells are lower than the upper-limit voltage (it implicitly teaches this occurrence, but to advance prosecution).
Tien teaches the second determining unit determines that the open circuit voltage of at least one of the battery cells is equal to or higher than the lower-limit voltage and lower than the 
It would have been obvious to a person having ordinary skill in the art to modify Inoue with Tien to provide improved service life and safety.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Tien, further in view of Maegawa (USPGPN 20100237828)
Dependent Claim 6, Inoue is silent to a third determining unit configured to determine a power storage amount of a battery to which electric power discharged from the battery cells under the control for lowering the power storage amounts of the battery cells is allowed to be transferred, wherein the controller executes the control for lowering the power storage amounts of the battery cells by transferring electric power to the battery, based on the results of determinations made by the first determining unit and the second determining unit, when the third determining unit determines that the power storage amount of the battery is equal to or smaller than a predetermined value.

It would have been obvious to a person having ordinary skill in the art to modify Inoue in view of Tien with Maegawa to provide reduced power loss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859